Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered March 24, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Brief and limited testimony from the arresting officer concerning the roles of participants in street-level drug sales was warranted by the evidence, was relevant to issues presented in the case and was not unduly prejudicial (see, People v Johnson, 264 AD2d 632, lv denied 94 NY2d 864; People v McAllister, 255 AD2d 241, lv denied 93 NY2d 876). Concur— Sullivan, P. J., Rosenberger, Williams, Ellerin and Andrias, JJ.